Case 1:21-cr-00013-JPJ-PMS Document 33 Filed 04/12/21 Page1of3 Pageid#: 48

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF VIRGINIA

ABINGDON
UNITED STATES OF AMERICA :
: Case No.
VV. é
Violations: 18 U.S.C. §§ 2251(a) and (e)
JASON KELLY INMAN :
INFORMATION
COUNT ONE

The United States Attorney charges that:

E, In or about June 2020 through January 2021, JASON KELLY INMAN, in the
Western District of Virgimia and elsewhere, persuaded, induced, enticed, and coerced and
attempted to persuade, induce, entice, and coerce miners to engage in any sexually explicit
conduct for the purpose of producing any visual depiction of such conduct knowing and having
reason to know that such visual depiction (a) would be transported and transmitted using any
means or facility of interstate or foreign commerce and in or affecting mterstate or foreign
commerce; (b) was produced or transmitted using materials that have been mailed, shipped, or
transported in or affecting interstate or foreign commerce by any means, including by computer,
and (c} had actually been transported er transmitted using any means or facility of interstate or
foreign commerce or in or affecting interstate or foreign commerce.

Z: Allin violation of Title 18, United States Code, Scetions 2251(a) and 2241(c).

NOTICE OF FORFEITURE

l. Upon conviction of the felony offense alleged in this Information, the defendant

shall forfeit to the Umited States:

#. any visual depiction described in 18 U.S.C. §§ 2251, 2251A, or 2252,
2232A, 2252B or 2260, or amy book, magazine, periodical, film,

USA0 #2021R00119
Case 1:21-cr-00013-JPJ-PMS Document 33 Filed 04/12/21 Page 2of3 Pageid#: 49

Zi

videotape, or other matter which contains any such visual depiction, which
was produced, transported, mailed, shipped or received in violation of law,
pursuant to 18 U.S.C. § 2253(a)(1);

any property, real or personal, constituting or traceable to gross profits or
other proceeds obtained from said violation of law, pursuant to 18 U.S.C,
§ 2253(a}(2):

any property, real or personal used or intended to be used to commit or-to

promote the commission of said violation of law, or any property traceable
to such property, pursuant to 18 U.S.C. § 2253{a)(3).

The property to be forfeited to the United States includes but is not limited to the

following property:

a

3.

Electronic Equipment

One iPhone 11 Plus Promax Cellular Telephone (Model #
MWFS211/A)

One Black Samsung Cellular Telephone

One Black and Red SanDisk Electronic Storage Device

One iPhone XR Cellular Telephone (Model # MRYU2LL/A)

One iPhone 7 Plus Cellular Telephone (Model # MNRS2LL/A)

One Silver and Black ZEBRA Cellular Telephone (Barcode #AQ-
58454}

One iPhone (Model # A2111) with Serial Number DNPZ78C8N72J

All such material containing the above-described visual depictions.

lf any of the above-described forteitable property, as a result of any act or

amission of the defendant:

oe se

cannot be located upon the exercise of due diligence:

has been transferred or sold to, or deposited with a third person;
has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value: or

has been commingled with other property which cannot be
subdivided without difficulty;

it is the intent of the United States to seek forfeiture of any other property of the defendant up to

the value of the above-described forfeitable property, pursuant to 21 U.S.C. § 853(p).

USAO #2021R00119
Case 1:21-cr-00013-JPJ-PMS Document 33 Filed 04/12/21 Page 3o0f3 Pageid#: 50

ENTERED, this day of April, 2021.

| ok A
DANIEL P, BUBAR
Acting United States Attorney

USAO #2021R00119
